Title: To James Madison from Ebenezer Pemberton, 8 January 1814
From: Pemberton, Ebenezer
To: Madison, James


        
          May it please your Excellency,
          Boston, January, 8, 1814.
        
        Emboldened by the recollection that many years since I had the honour of being tutor to your class, at the college of New Jersey, I presume, by the request of the Reverend Mr. Daniel Oliver, of this place, to address you on his behalf.
        He was formerly Minister of a church in Beverly in this commonwealth. From that church he obtained an honourable dismission and recommendation.
        He has also recommendations from the first clergymen of this and the neighbouring towns; and has been repeatedly employed on missions by the society for propagating the Gospel among the Indians and others, in North America.
        
        His family is now in Boston, and he solicits, if agreeable to your Excellency, to obtain the chaplainship to the Navy-Hospital in Charlestown, and to fort Independence in the harbour of this town. I am, may it please your Excellency, with all due respect, your most humble servant,
        
          Eben: Pemberton.
        
        
          P.S. The establishment of a Chaplainship has ever been annexed to the Military Post of this harbour.
        
      